CaS€ 6219-CV-01063-.]WB-GEB

Happy's Auto, LLC
vs.
Midwest Famiiy Mutua| insurance Company

 

To the above-named Defendant/Respondent:

Document 1-1 Filed 03/13/19 Page 1 of 13

ELECTRON|CALL¥ F|LED
2019 Feb 06 PM 2:29
cLERK oF THE ELLis couNTY oisTRicT couRT
cAsE NuMBER: 2019-cv-000009

SUMMONS

Midwest Fami|y Mutua| insurance Company
cio Commissioner of insurance - KS insurance Dept., 420 SW ch Street
Topeka, KS 66612

You are hereby notined that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:

Christopher W Sook
1200 Main Street, Suite 101

P.O. Box 128

i~|ays. KS 67601

within 40 days after service of summons on you.

§
a

' h ;- .'i ; »" r [- »', `-" ¢;":`;A`;"-_;`:»,
L}Er rl)l_Z-:/r- m asi wu l't. l {::F

550 - ‘.’:~_lj,

C|erk of the District Court
Eiectronica||y signed on 02)'06/2019 02:56:47 PM

Documents to be served with the Summons:

PLE: Petition Petition for Dec|aratory and Lega| Judgment

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 2 of 13

ELECTRON|CALLY F|LED
2019 Feb 06 Pivi 2;29
cLERi< oF THE ELLis couN“rY oisrRlcT courzr
cAsE NuMei-:R; 2019-c\/-000009

Christophcr W. Sook, #2073'.'

JETER TURNER SOOK BAXTER, LLP
1200 i't»t[ainl S\.titc lOl

PO Box 128

Hays, KS 67601

(785) 623-3226
csook@jeterlawot'ticc.com

IN THE DISTRICT COURT OF ELLIS COUNTY, KANSAS
Civil Division

HAPPY’S AUTO, LLC, )
Plaintifi`, )
)

v. ) Case No.
)
MIDWEST FAMILY MUTUAL )
INSURANCE COMPANY, )
Defendant. )

 

Pursuant to KSA Chapter 60

PETITION FOR DECLARAT()RY AND
LEGAL JUDGMENT

 

COMES NOW Happy’s Auto, LLC, by and through undersigned counsel, and for its
cause of action against Midwest Family Mutual Insurance Company, states and alleges the
following:

General Aliegations

l. Happy’s Auto, LLC (“Plaintift”) is a Kansas limited liability company operating
an automobile dealership at 801 Vine Street, Hays, Kansas.

2. Midvvest Family Mutual Insurance Company (“Defendant") is a foreign insurance
company doing business in the State of Kansas with its office located at 4401 Westown Parkway,
Suite 305, West Des Moines, lA, 50266, and may be served with process pursuant to K.S.A. 40-
218 by serving the Kansas Insurance Cornmissioner at:

Commissioner of Insurance
Attn.' Legal Division
Kansas Insurance Department

420 SW 9th Street
Topel<a, KS 66612

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 3 of 13

3. This action originates from a contract for insurance entered into with Plaintiff and
a claimed loss occurring in Ellis County, Kansas. This Court has jurisdiction over the parties and
subject matter and is the proper venue for this action

4. On or about July 28, 2016, Defendant entered into a contract (“the Poiicy") to
provide Plaintiff with comprehensive “Garagekeepers” insurance coverage typical for providing
insurance coverage for a used car dealership

5. The coverage period contracted for by Plaintiff under the Policy was July 28,
2016 through July 28, 2017.

6. The Policy states that Defendant will pay Plaintiff for loss to covered autos or
equipment caused by, among other reasons, haii.

7. On or about June 15, 2017, a hail storm impacted the City of Hays and
surrounding areas. Plaintiff’s inventory of vehicles suffered damage as a result of the storm.

8. Plaintiff submitted a claim to Defendant, seeking coverage for the losses suffered
due to damage to Plaintiff’s inventory of vehicles

9. Defendant subsequently assigned an adjuster, who initially inspected Plaintiff’s
inventory of damaged vehicles approximately two weeks after the hail storrn.

10. In order to speed the process of inspecting the damaged vehicles and reduce
disruption of Plaintiff’s business at its sales lot, many cf the adjuster’s inspections were
conducted at Mid Kansas Auto Auction, 700 West 48th Street, Hays, Kansas, a larger facility
separate from Plaintift"s dealership

Il. Piaintiff` arranged to drive or transport damaged vehicles to the Mid Kansas

location for the adjuster’s inspection

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 4 of 13

12. For some vehicles damaged in the hail storm, their location at the time of the
storm was at various repair shops or the Mid Kansas business location, where the vehicles were
prepared for sale on Plaintiff`s dealership lot after acquisition

13. At no point in the inspections by the adjuster did the adjuster inquire as to the
location of each damaged vehicle as of the date of the hail storm.

l4. On July 17, 2017, Defendant issued payment to Plaintiff by which Defendant paid
for losses caused by the hail storm on fifty-three (53) of the vehicles in Plaintiff"s inventory

15. By cover letter attached to the July I'i', 2017 check and dated July 14, 2017,
Defendant denied coverage for any of Plaintiff"s remaining inventory of vehicles, claiming that
they were “located at 700 West 48th Street, Hays, Kansas...[and were] vehicles located at a
property that was not identified as an insured location on the policy.”

16. The Policy in question states that Defendant will not pay for:

“’Loss’ to any covered ‘auto’ displayed or stored at any location not shown [on

the Declarations page of` the Poiicy] if the ‘loss’ occurs more than 45 days after

your use of the location begins.”

17. Plaintiff objected to the exclusion of a large part of its damaged inventory from
coverage, and obtained repair estimates of its own on vehicles Defendant’s adjuster initially
refused to inspect at her first inspection

18. Plaintiff maintains that it does not “store” or “display" its automobiles at any
location other than its dealership

19. Plaintiff had at the time of the hail storm a contractual arrangement with Mid
Kansas Auto Auction by which Mid Kansas Auto Auction refurbished, repaired and otherwise

prepared for sale automobiles purchased by Plaintiff for re-sale by Plaintiff.

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 5 of 13

20. Plaintiff also sells inventory through Mid Kansas Auto Auction’s auction sales to
other dealers, necessitating that vehicles sometimes be transported to and located at the Mid
Kansas Auto Auction facility in advance of re‘saie by auction.

21. Any vehicles located at Mid Kansas Auto Auction or any other repair facility on
the date of the hail storm were not located at the facility to “store” or “display” the vehicles at
those iocations, but were in the process of being prepared for re-sale on Plaintiff`s lot or by
auction.

22. After Plaintiff objected, Defendant sent the adjuster back to inspect additional
vehicles that were not initially inspected The second inspections by Defendant’s adjuster
occurred in September 2017.

23. On November 21, 2017, Defendant sent Plaintif`f a letter and issued an additional
payment for coverage on eight (8) additional vehicles that were damaged in the hail storm, but
continued to deny coverage for vehicles it claims were “stored at 700 West 48th Street, Hays,
KS, or any other location other than 801 Vine Street, Hays, KS.”

24. Defendant has denied coverage under the Policy without any evidence regarding
the location of the disputed vehicles as of the date of the hail storrn.

25. Defendant has refused coverage on One Hundred Twelve (112) vehicles that
Plaintiff claims were part of its inventory and Were damaged in the hail storm.

26. Plaintiff has made demand, based upon Defendant’s average estimated damage
amounts for the vehicles upon which Defendant has provided coverage, for unadjusted claims of
$458,083.36 f`or the l 12 vehicles that Defendant has refused coverage

27. Defendant has failed or refused to pay the claims on the 112 damaged

automobiles.

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 6 of 13

Count I

Declaratory Judgment

28. Plaintiff adopts and incorporates the allegations of paragraphs 1 through 27 of this
Petition as though fully set forth herein.

29. Pursuant to K.S.A. 60-1701, this Court has the power to declare the rights of the
parties under the Policy by virtue of the Court’s power to construe written contracts under K.S.A.
60-1704 and issue a declaration of said rights, status of the parties and other legal relations under
said written contracts

30. The Court also has the power to construe the Policy where, as here, a breach has
occurred pursuant to K.S.A. 60~1705, and Defendant’s denial of coverage is a breach of the
parties’ contract (the Policy).

31. Defendant’s denial of coverage under the Policy based on Defendant’s
interpretation of the Policy’s exclusion of` coverage regarding Defendant’s assertion that Plaintiff`
was “storing” or “displaying” the vehicles at a location other than Plaintiff`s dealership is in
error.

32. Defendant’s denial of coverage without information or evidence to support
Defendant`s position that Plaintiff was “storing” or “displaying’1 vehicles, or said denial without
even knowing the location of the vehicles as of the date of the hail storrn, constitutes a denial of
coverage and failure to pay the full amount of Plaintiff" s loss, and, pursuant to K.S.A. 40-256,
entitles Defendant to an award of its reasonable attorney fees and costs of this action.

WHEREFORE, Plaintif`f` requests that the Court review the Policy in question and
provide an order declaring the rights of the parties under the Policy, specifically finding that
Plaintiff was not “storing” or “displaying” vehicles off-site as Defendant has claimed,' requiring

Defendant to cover the loss on all damaged vehicles; finding that Defendant’s failure to pay the

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 7 of 13

full amount of Plaintiff’s loss from the hail storm entitles Plaintiff to its attorney fees and costs;
and providing Plaintiff such further relief as the Court deems just and equitable

Count II
Breach of Contract ~ Monetarv Relief

33. Plaintiff adopts and incorporates the allegations of paragraphs 1 through 32 of this
Petition as though fully set forth herein.

34. Defendant’s refusal to pay the full loss for the vehicles damaged in the hail storm
constitutes a breach of Defendant’s obligations under the Policy.

35. As a result of Defendant’s breach, Plaintiff has suffered damages.

WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and
against Defendant for a sum in excess of 375,000.00; that Plaintiff be entitled to its attorney fees
in addition to the judgment herein pursuant to K.S.A. 40»256; and that the Court provide Plaintiff

such further relief as the Court deems just and equitable

Respectfully submitted:

/s/ Chrr`stopher W. Sook

Christopher W. Sook, #20737

JETER TURN'ER SOOK BAXTER, LLP
1200 Main, Suite 101

P.O. Box 128

Hays, KS 67601

(785) 628-8226
csook@jeterlawoffice.com

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 8 of 13

ELECTRON|CALLY F|LED
2019 Feb 13 AM11:29
CLERK OF Ti-iE ELLrs couNTY oisTRlCT cOuRT
cAsE NuMBER: 2019-cv-000009

Case # 2019-CV-000009 Service Type: Certit'ied Mail
County: Ellis
Mid-Century Insurance Cornpany, a Califomia corp. Service On: Midwest Family Mutual lnsurance Co.
vs. cfc Commissioner of Insurance
Pryor Automatic Fire Sprink|er, Inc., et ai. State of Kansas

RETURN OF SERVICE OF SUMMONS
l hereby certify that l have served this SummonsfPetition:
(l) Personal Service By delivering a copy of such document to the above-named party on the date indicated:
(2) Residence Service. By leaving a copy of such document at the usual place of residence of the above named

party with a person of suitable age and discretion residing therein on the date indicated;
(name&dare)

 

(3) Agent Service. By delivering a copy of such document to the following agent authorized by appointment
or by law to receive service of process on the date indicated: (agent name)
1 (date)

(4) Residence Service and Mailing. By leaving a copy of such document at the usual place of residence of
the above-named party and mailing by first-class mail on the date indicated: (datc)

(5) Service by Return Receipt Delivery. By causing to be delivered on 2/11/2019, a copy of such document
by return receipt delivery to the above named party at the above address with such delivery made by the
following person or entity: Commissioner of Insurance, Attn: Legal Division, Kansas lnsurance
Depal°tment, 420 SW 9"' Street, Topeka, KS 66612 attached hereto is a copy of the return receipt evidencing
such delivery.

(6) Return Receipt Ret`used. By mailing a copy of such document by first-class mail, postage prepaid,
addressed to the above-named party at the above address on the date indicated: (date).

(7) Facsimile: By taxing a copy of such document to the above-named party on the date indicated:
(date) at (time) Fax# Fax#

(transrnitting) (receiving)

(8) Avoidance of Service. At`ter diligent effort, I am satisfied that the above named party is secreting
themselves in order to avoid the process of the Court.

(9) No Service. The above-named party was nor served.

Pursuant to K.S.A. 53-601, as amended, l declare under the penalty of perjury that the foregoing is true and
COlTECI.

Executed on: Febru?j/& 2019

Signature & Title oldffl’l'(r rcer or`§:css Server

Attomey Name: Christopher . colt #20737

Attorney Address: Jeter Turner Sook Baxter, LLP, PO Box 128
Hays, KS 67601

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 9 of 13

       
 

_SE.NDEH: CO."\“FPLETE TH»'S $`EC Ti'ON

l Comp|ete items 1, 2, and 3.
l Prlnt your name and address on the reverse

centra-te re mrs sserror: orr uELrvEnv

 
   
 

U Ageni

 

 

 

so that we can return tha card to you. " n Md'°°“°°
n mach this care to the beck or the macpieoe, B- F‘°°°"°" '°¥ W"”d N“'"e) °~ D“*° °* D°""e"
or on the front if space pennita. , m nn , m
1. misdemeanors o ledenveryidci~hirtioié.-E!ridmwmr? I;Jves

Commiss?oner e-l:` 'Irtsw/a/rtu, ‘"ES'°“*°'"°*"°'Y°“°M wm one
141‘1'17.'4 ad ir/isr`avt . FEB 112019
¢r#?¢¢r€l

Aém"-@J gufd!t:€€f

_r

 

 

 

gao gay KFu\iSASlNSURAl"l-CE DEPT.
77"|1‘“1‘?‘?'@ "”W'l si""“*‘“"'"““““'"__$..i°. "Wcmm
lllll lllllllllllllllllllllllllllllllllll WMWW §WWM»
9590 9402 4247 8121 3821 92 lame i;;h::odmv m
2 M;guii;“;hnniibhb`u`ahd'§iros 1.5=\5 nngH,":',,,"o,,‘,¢,,,W,,D""""" umw

 

 

: Ps Form 3811. Jury 2015 Psn rsso-oz-oco-soss names seem namipi

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 10 of 13

STATE OF KANSAS
DEPARTMENT OF |NSURANCE

COMM|SS|ONER’S PROOF OF SERV|CE

i-iappy's Auto, LLC
Plaintiff
VS.

Niidwest Fami|y |iiiutuai
insurance Company

Defendant

Case No. 2019-CV-000009

District Court
Ei|is County
Hays, Kansas

|, Vicki Schmidt, Commissioner of insurance do hereby certify that on February 11, 2019, | received the

Summons and Petition for Deciaratory and Lega| Judgmerit in the above captioned case

Pursuant to K.S.A. 40-218, a copy thereof was forwarded by certified maii, return receipt requested to:

Midwest Famiiy Niutua|

insurance Company

Attn: Beci<y Szymcza|<
4401 Westown Parkway
West Des N|oines. iA 50266

D|SPOSIT|ON: C|erl< is to indicate final disposition on second copy and forward same to: KANSAS COMN||SS|ONER

OF |NSURANCE, 420 S.W. N|NTH STREET, TOPEKA, KANSAS, 66612-‘1678.

   

Acrmiioirw
mci i, tim

OF KANSP&’

   

|N WITNESS ‘i"ii'HEREOFl i have hereunto set my hand and
affixed my Official Sea| at the City of Topeka, this iith day of
February, 2019.

Vicki Schmidt
Commissioner of insurance

BY‘.

\`_/ l
E|izab th Hici<ert-Fii<e
Assistant Genera| Counsei

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 11 of 13

ELECTRON|CALLY F|LED
2019 Feb 14 Aivi 10:34
ci_ERi< OF THE Ei_Lis COUNTY oisTRicT count
CASE NUMBER: 2019-0\/-000009

Case # 2019-CV»000I]09 Service Type: Certii`ied Mail

County: E|lis
Happy’s Auto, LLC Service On: Midwest Farnily Mutual lnsurance Co.
vs. c/o Commissioner of Insurance
Midwest Family Mutuai Insurance Company State of Kansas

CORRECTED RETURN OF SERVICE OF SUMMONS
l hereby certify that I have served this Summons/Petition:
(l) Personal Service. By delivering a copy of such document to the above-named party on the date indicated:
(2) Residence Service. By leaving a copy of such document at the usual place of residence of the above named

party with a person of suitable age and discretion residing therein on the date indicated:
(naine & date)

 

(3) Agent Service By delivering a copy of such document to the following agent authorized by appointment
or by law to receive service of process on the date indicated: __‘ (agent name i
(date)

 

(4) Residence Service and Mailing. By leaving a copy of such document at the usual piace of residence of
the above-named party and mailing by first-class mail on the date indicated: _____ (date)

(5) Service by Return Receipt Delivery. By causing to be delivered on 2/1112019, a copy of such document
by return receipt delivery to the above named party at the above address with such delivery made by the
following person or entity: Commissioner of lnsurance, Attn: Legal Division, Kansas Insurance
Department, 420 SW 9"' Street, Topeka, KS 66612 attached hereto is a copy of the return receipt evidencing
such delivery.

(6) Return Receipt Refused. By mailing a copy of such document by first-class mail, postage prepaid,
addressed to the above-named party at the above address on the date indicated: (date).

(7) Facsimile: By faxing a copy of such document to the above-named party on the date indicated:
(date) at (time) Fax# Fait#
(transmitting) (receiving)

(8) Avoidance of Service. After diligent effort, I am satisfied that the above named party is secreting
themselves in order to avoid the process of the Coun.

(9) No Service The above-named party was not served.

Pursuant to K.S.A. 53-601. as amended, l declare under the penalty of perjury that the foregoing is true and
correct.
Executed ori: February 14, 2

,.,..-

 

signature & ride or orncém‘i$ ec §§ sewer

Attomey Name: Christopher W. Sook #20737
Attorney Address: Jeter Tumer Sook Baxter, LLP, PO Box 128
Hays, KS 67601

Case 6:19-cV-01063-.]WB-GEB Document 1-1

l Oompleta ttems 1,2, and 3.
l Ptint your name and address on the reverse
so that we can return the card to you.

l Attach this card to the back of the matlplece,
or on the front lt space permits

l
l
SENDER: COMPLETE mrs 555 now

Filed 03/13/19 Page 12 of 13

   
 
 
 

CO|'\'.'."JLETE Ti~l.|$ SECTION ON DEUVERY

 
 

El Agent
g Mdraeaoe
O. Date of Datlvery

 

B. Rece|ved by {Prfntod Name)

 

luna-11 u-

 

iaaseasaa§nama ma

 

 

 

 

 

1. A¢actaAddmmato: o. reconvey
Commiss%e_-F`_£J);LMM¢.L "YES'°“:E°B°"';“°;';;“‘°“" E'"°
4 sr -
my ;ura`j;r;ze€ €ZZWMML
KANSAS tNSURAt-eCE DEPT.
l’/;l7’0 Sw ,qk€r 000/1
a-SW°°WP€ unionqu

||||l|||||| |||||||i||||||||||||||||||||l||||||| gm MWW s team

9590 9402 4247 3121382192 §WMWW :mwa m
thtsr"’§“rrraras“nm ns “;‘MW -WW“M

 

 

 

, Ps Form 3811 duty 2015 pan ream-anew

Domectlc Return Recerpt

Case 6:19-cV-01063-.]WB-GEB Document 1-1 Filed 03/13/19 Page 13 of 13

STATE OF KANSAS
DEPARTMENT OF INSURANCE

COMM|SS|ONER’S PROOF OF SERV|CE

Happy's Atito, LLC
Plaintiff
VS.

Midwest Farniiy Mutua|
insurance Company

Defendant

Case No. 2019-0\/-000009

District Court
Eliis County
Hays, Kansas

|, Vic|<i Schmidt, Commissioner of insurance, do hereby certify that on February 11, 2019, l received the

Summons and Petition for Deciaratory and Lega| Judgrnent in the above captioned case.

Pursuant to K.S.A. 40-218, a copy thereof was forwarded by certified mai|, return receipt requested to:

lv'iidwest Fami|y Niutua|
lnsurance Company

Attn: Becky Szymezak
4401 Westown Parkway
West Des Moines, IA 50266

DiSPOS|T|ON: C|erk is to indicate final disposition on second copy and forward same to: KANSAS CON|M|SSIONER

OF lNSURANCE, 420 S.W. N|NTH STREET, TOPEKAl KANSAS, 66612-1678.

DEFARTMENT
CREATED B'f

 

 

xO$ER Op%

IN W|TNESS WHEREOF. l have hereunto set my hand and
affixed my Ofnciai Sea| at the City of Topeka, this iitn day of
February, 2019.

Vict<i Schmidt
Commissioner of insurance

g \/
Eiizab th Hic|<ert-Fike
Assistant Generai Counsel

